Citation Nr: 0405092	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  The appellant is the son of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that he is afforded every possible consideration.

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify and assist the appellant.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that failure to adequately show compliance 
with VCAA notice requirements and failure to enforce 
compliance with said notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  This should be accomplished on 
remand.

A 2507 Examination Request dated in March 2001 shows that the 
RO directed that the claimant be scheduled for a VA 
examination.  However, an examination report is not of 
record.  On remand, the RO should determine whether the 
requested examination was ever scheduled, and if so, the 
corresponding examination report should be associated with 
the claims folder.  

Additionally, a Request For Information (VA Form 3101) dated 
in January 2002 shows that the National Personnel Records 
Center indicated that the veteran had service in Thailand 
from June 1968 to June 1969.  It was noted that supporting 
documents were being mailed.  The supporting documents from 
the National Personnel Records Center are not of record.  On 
remand, the RO should obtain the supporting documents from 
the National Personnel Records Center and ensure that they 
are associated with the claims folder.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should (1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; (3) inform 
him about the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Obtain supporting service documents 
from the National Personnel Records 
Center, as set forth in the VA Form 3101 
dated in January 2002, including, but not 
limited to, the veteran's complete 
service personnel records, and ensure 
that they are associated with the claims 
folder.

3.  Determine whether the appellant has 
undergone a VA examination concerning his 
spina bifida, pursuant to the request of 
March 2001.  If so, the corresponding 
examination report should be associated 
with the claims folder.  If not, the 
appellant should be examined by VA, only 
if it is determined that the veteran is a 
"Vietnam veteran" within the meaning of 
the appropriate law and regulations.  

4.  Finally, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



